DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 1-2, “wherein the contextual dataset comprises an indication that the vehicle being loaded” is confusing.  Examiner suggests either adding “is” into the phrase, so as to read --wherein the contextual dataset comprises an indication that the vehicle is being loaded--, or completely rephrasing this portion of the claim with respect to the remaining claim limitations.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims positively recite a user.  Examiner suggests either claiming the user more functionally, such as with the phrase “configured to”, or removing the user from the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buettner et al. (US 9,045,017) in view of Lloyd (US 9,168,807).  Buettner et al. discloses a method for analyzing and managing a vehicle load carried by a vehicle, the vehicle having a fluid suspension system (including shock absorbers #2, 3, 4, 5), the method comprising:
sampling (via pressure sensors #6) a set of fluid pressures (including pressure in compression state and pressure in rebound stage) corresponding to a set of fluid springs (#2, 3, 4, 5) of the fluid suspension system (column 8, lines 21-41), wherein the set of fluid springs supports the vehicle load at a plurality of actuation points (figures 6A, 6B, 9);
determining an existing stiffness distribution (local movement shock-absorber stiffness), the existing stiffness distribution comprising a stiffness value associated with each of the set of fluid springs (#2, 3, 4, 5), based on the set of fluid pressures (including pressure in compression state and pressure in rebound stage; column 8, line 21-column 9, line 17);
determining a contextual dataset (including roadway influences, such as road roughness; column 2, line 45-column 3, line 27; column 9, lines 18-36), in substantially real-time, during vehicle operation;
determining a desired stiffness distribution (including global movement shock-absorber stiffness, which is added to local movement shock-absorber stiffness to calculate total shock-absorber stiffness; column 6, lines 45-67; column 8, line 58-column 9, line 17) based on the contextual dataset (including roadway influences, such as road roughness);
automatically controlling the set of fluid springs (#2, 3, 4, 5) at the plurality of actuation points based on the desired stiffness distribution (including global movement shock-absorber stiffness, which is added to local movement shock-absorber stiffness to calculate total shock-absorber stiffness), wherein controlling the set of fluid springs comprises setting the stiffness value of the fluid spring associated with each of the plurality of actuation points (discussed throughout specification).
.

Allowable Subject Matter
Claims 2, 3, and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and section 33(a) of the America Invents Act, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses correlations between fluid pressure and stiffness in vehicle fluid suspension systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614